Citation Nr: 1103370	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for schizophrenia. 

3.  Whether new and material evidence has been receive to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD).  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2008 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  Hearing loss disability is not currently demonstrated by 
objective evidence.  

2.  There is no competent evidence linking schizophrenia to 
service.  

3.  An April 2005 rating decision, about which the Veteran was 
notified the same month, denied the Veteran's claim for service 
connection for PTSD; the Veteran did not appeal this decision.   

4.  Additional evidence received since the April 2005 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service and 
sensironeural hearing loss may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  The April 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

4.  New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2007 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims and was compliant 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the duty to assist, the service treatment and personnel 
reports have been obtained, as well as voluminous private 
treatment reports.  There being no indication that the Veteran 
has hearing loss or schizophrenia as a result of service, VA 
examinations in connection with the claims for service connection 
for these disabilities are not indicated.  Moreover, because new 
and material evidence has not been received to reopen the claim 
for service connection for PTSD, a VA examination addressing this 
claim is not necessary to fulfill the duty to assist the Veteran.  
38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claims, the duty to assist has 
been fulfilled.  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including sensironeural hearing loss and psychoses 
such as schizophrenia, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 percent 
or more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

In general, applicable laws and regulations provide that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough for a grant of 
service connection;  there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

To establish the existence of a current hearing loss disability 
for which service connection may be granted, at least one of the 
threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 
Hertz, must measure 40 decibels or greater, or at least three of 
these five threshold levels must measure more than 25 decibels, 
or speech recognition must be lower than 94 percent.  38 C.F.R. § 
3.385.  

The service treatment reports, to include the reports from the 
May 1971 separation examination, do not reflect any evidence of 
treatment for a psychiatric disability.  Some hearing impairment 
in the right ear was shown at the April 1969 service entrance 
examination, but treatment for hearing loss during service is not 
shown, and the whispered voice test at service separation was 
normal.  The Veteran's service personnel records do not reflect a 
military occupational specialty indicative of exposure to 
acoustic trauma in that they note that he served as a textile 
repairman during service.  The post service evidence does not 
reflect any clinical evidence of hearing loss disability either 
as defined by 38 C.F.R. § 3.385 or otherwise.  As such, service 
connection for this condition must be denied on the basis of 
there being no current disability.  See Rabideau, Brammer, supra.  

While current disability due to schizophrenia is shown on recent 
private treatment records, it is first shown on, at the earliest, 
private treatment records dated over ten years after service in 
1984.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  The clinical evidence from 1984 does 
not reflect an in-service onset of schizophrenia, nor does any 
other clinical evidence of record.  As such, and given the 
negative service treatment reports and lack of any evidence 
linking schizophrenia to service or demonstrating its occurrence 
within one year of service separation, the claim for service 
connection for schizophrenia must be denied.  Hickson, supra.  

As for the Veteran's assertions that he has a current hearing 
loss disability and schizophrenia that his related to service, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  Finally, in reaching these decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims for 
service connection for hearing loss and schizophrenia, the 
doctrine is not for application.  Gilbert, supra.  


B.  New and Material 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-service 
stressor for PTSD varies "depending on whether or not the 
Veteran was 'engaged in combat with the enemy'. . . .  Where . . 
. VA determines that the Veteran did not engage in combat with 
the enemy . . . the Veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged stressor."  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than the 
Veteran's service medical records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is 
bound by the holding of the General Counsel opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be used 
in any case to support a finding that a Veteran engaged in combat 
with the enemy."  Id.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and his or her claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his or her lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  Id. 

Where a determination is made that the Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau, 
Dizoglio, supra.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, supra.

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor when it is related to fear of 
hostile military or terrorist activity.  Specifically, the final 
rule amended 38 C.F.R. § 3.304(f), by redesignating current 
paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 
75 Fed. Reg. 39843 (July 13, 2010).  

Although issued within the one year appeal period following the 
December 2004 rating decision that denied entitlement to service 
connection for PTSD, an April 2005 rating decision denied the 
claim for service connection on the basis that that new and 
material evidence had not been received to reopen the claim.  
This fact notwithstanding,  the Veteran was notified of the April 
2005 decision in that month and did not file an appeal.  As such, 
this  decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).   

The claim for service connection for PTSD was denied in the above 
rating decisions on two bases, one being that sufficient stressor 
information had not been provided, and the other that a diagnosis 
of PTSD was not shown by clinical evidence then of record.  
Following receipt of the veteran's claim to reopen, the RO in 
August 2008 completed a Formal Finding of lack of information to 
corroborate a stressor associated with the claim for service 
connection for PTSD.  Additional private clinical evidence 
submitted in connection with the veteran's claim to reopen does 
not reflect a diagnosis of PTSD.  Thus, as the additional 
evidence received since the April 2005 rating decision does not 
include any evidence of a valid stressor or diagnosis of PTSD, 
the additional evidence is not "new" and "material" as defined 
by the controlling legal authority because when it is considered 
in connection with evidence previously assembled, it does not 
raise a reasonable possibility of substantiating the claim of 
service connection for PTSD.  As the Board concludes that the 
Veteran has failed to present sufficient "new" and "material" 
evidence to reopen the claim for service connection for PTSD, no 
further adjudication of this claims is warranted.  See Kehoskie 
v, Derwinski, 2 Vet. App. 31 (1991).


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for schizophrenia is denied.  

New and material evidence having not been received, the claim for 
service connection for PTSD is not reopened and this aspect of 
the appeal is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


